DETAILED ACTION
This Office Action is responsive to the amendment for application 16/702,491 filed on 1 December 2021. Claims 1, 6, and 10 have been amended, and new claims 11-13 have been added.
The 35 U.S.C. 101 rejection of claim 10 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-13 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 29 November 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The prior art rejections of claims 1-10 as presented in the previous Office action have been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 8-10 of the remarks dated 1 December 2021, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “a data processing device configured to obtain an offline model and corresponding input data of an original network from the memory, wherein the offline model of the original network comprises model parameters, instructions, and interface data of respective computation nodes of the original network, wherein the instructions of respective computation nodes of the original network are required after compiling the original network” in conjunction with “a task execution device configured to control the second processor to run the offline model of the original network directly without compiling the original network based on at least the instructions of respective computation nodes of the original network” and in conjunction with the rest of the limitations of the claim, and similarly in independent claims 6 and 10.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boehm et al. (U.S. 2017/0147943) discloses that a model of an execution of a paragraph [0075].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.R.L./            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196